Exhibit 10.5






M E M O R A N D U M


TO:        CIP Participant


FROM:    Compensation Committee


DATE:        _______________________


RE:        Long-Term Cash Incentive Award
                                                    


You are being granted a long-term cash incentive award under the LKQ Corporation
Cash Incentive Plan (CIP). All capitalized terms not otherwise defined in this
Memorandum will have the meanings set forth in the CIP. The potential payout
under your award is subject to all of the terms and conditions set forth in this
Memorandum and in the CIP.


Participant:
_______________________



Performance Period:        _______________________


Target Award:            _______________________


Performance Metrics:
(1) The average of the Company’s annual parts and services organic revenue
growth during the Performance Period.



(2) The Company’s adjusted diluted earnings per share in year ____.


(3) The average of the Company’s annual return on invested capital (ROIC) during
the Performance Period (the ROIC in any given year shall be calculated as the
adjusted net income before interest expense (NOPAT) divided by the sum of (i)
average total debt, net of cash and (ii) average equity). For purposes of
calculating annual ROIC, (i) the impact of acquisitions with a purchase price
over $50 million completed during the Performance Period will be excluded from
the calculation in each of the three years, (ii) NOPAT will not be adjusted for
currency impacts, and (iii) invested capital will be based on a five quarter
average and will not be adjusted for changes to NOPAT or currency impacts (e.g.,
cumulative translation adjustment).


Portions of the Award will vest based on the percentages allocated to each Award
Component, as illustrated below.


Adjustments:
The calculation of each of the above Performance Metrics will be subject to
adjustment by the Committee for extraordinary, unusual, infrequently occurring,
or other items if such adjustment is deemed necessary or advisable by the
Committee to more accurately achieve the purposes of this award.



In addition, the Committee will adjust the Performance Metrics or other features
of the award (1) that relate to the value or number of the shares of common
stock of the Company to reflect any stock dividend, stock split,
recapitalization, combination or exchange of shares, or other similar changes in
such stock, and (2) except as otherwise indicated, to account for changes in the
value of foreign currencies of countries in which the Company operates versus
the U.S. dollar





--------------------------------------------------------------------------------




(using the average respective exchange rates for the calendar year prior to the
Performance Period).


Notwithstanding any contrary provision of the CIP, this Memorandum, or the
Payout Formula, the Committee may adjust the Actual Award payable to you. In
addition, this Award shall be subject to potential clawback, cancellation,
recoupment, rescission, payback, reduction or other similar action in accordance
with the terms and conditions of any applicable clawback or similar policy or
any applicable law related to such actions, as may be in effect from time to
time.


Payout Formula:        See immediately below.


Revenue Component
 
Average Annual Parts & Services Organic Revenue Growth over Performance Period
Earned Revenue Component
Weighting of Revenue Component
Threshold
 
 
 
Target
 
 
Maximum
 
 
EPS Component
 
Adjusted Diluted EPS
in year 2021
Earned EPS Component
Weighting of EPS Component
Threshold
 
 
 
Target
 
 
Maximum
 
 
ROIC Component
 
Average Annual ROIC over Performance Period
Earned ROIC Component
Weighting of ROIC Component
Threshold
 
 
 
Target
 
 
Maximum
 
 

The earned and payable Award amount will be calculated using the following
formula:


(Earned Revenue Component * Weighting of Revenue Component) +
(Earned EPS Component * Weighting of EPS Component) +
(Earned ROIC Component * Weighting of ROIC Component).


*
Payouts between Threshold and Target and between Target and Maximum will be
calculated using a linear function. There will be no payouts for performance
below Threshold and no payments higher than Maximum for performance above
Maximum.








